DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 puts forth an outer flow passage bottom opening and an inner flow passage bottom opening. Each of the elements are labeled in the specification as element 41, and appear to reference the same element, in the drawings. The disclosure makes the claim unclear. For purposes of this examination, the parts are interpreted as an entrance and exit of a bore.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 5,076,236) in view of Ismailov (US 6,823,833).
Regarding claim 1, Yu discloses a liquid material discharge device comprising:
a nozzle (1) having a discharge port (22) that is opened downwards (Figure 3), a valve seat (8) having a communication bore (30) in communication with the discharge port (Column 4, lines 59-61), a liquid chamber (20) extending vertically (Figure 1) and communicating with the communication bore (Column 4, lines 52-56), a needle (24) that is moved inside the liquid chamber (20) in a reciprocating manner to open and close the communication bore of the valve seat (Column 4, line 64-Column 5, line 2), and a circulation flow passage (Examiner’s Annotated Figure 1) through which the liquid material is supplied to the liquid chamber (20) (Column 4, lines 31-33), 
wherein the discharge device further comprises a rod-shaped flow passage formation member (6) provided with an outer flow passage (16) having a top opening (Examiner’s Annotated Figure 1) formed at an upper end thereof (Examiner’s Annotated Figure 1) and a bottom opening (Entry of 71) formed at a lower end thereof (Figure 2), the flow passage formation member (6) with an inner flow passage (74) having a bottom opening (Exit of 71) in communication with the outer flow passage (Column 7, lines 32-35) and a top opening (72) formed at an upper end thereof (Figure 2), the flow passage formation member (6) is inserted into the liquid chamber (20) in a state that the bottom opening of the outer flow passage (Entry of 71)  and the bottom opening of the inner flow passage (Exit of 71) are communicated with the communication bore of the valve seat (Column 7, line 38-Column 8, line 4), a bottom end of the flow passage formation 
(i) a first flow passage (Examiner’s Annotated Figure 1) that extends in a direction different from an extending direction of the needle, and that is communicated with the top opening of the outer flow passage in the flow passage formation member (Figure 1), 
(ii) a second flow passage (17) that extends in a direction different from the extending direction of the needle (Figure 1, The end of drain 17 extends in a rightward direction), and that is communicated with the top opening (72) of the inner flow passage (74) in the flow passage formation member (Column 8, lines 14-15), 
(iii) the outer flow passage (16)  in the flow passage formation member (6), and 
(iv) the inner flow passage (74) in the flow passage formation member (6) (Figure 1), 
the first flow passage (Examiner’s Annotated Figure 1) penetrates the liquid material discharge device in the direction different from the extending direction of the needle (24) (Examiner’s Annotated Figure 1), wherein the needle (24) is inserted into the inner flow passage (74) (Figure 2).
Yu fails to disclose a cross-sectional area of the outer flow passage in the flow passage formation member being smaller than a cross-sectional area of entire of the first flow passage such that the outer flow passage has flow resistance which is higher than flow resistance of the first flow passage.
Yu discloses the general condition of dimensioning a supply passage relative to a chamber, in order to effectively meter fluid through the system (Column 5, lines 26-37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include the cross-sectional area of the outer flow passage in the flow passage formation member being smaller than a cross-
Yu further fails to disclose the outer flow passage being constituted by a groove recessed in an outer peripheral surface of the flow passage formation member.
Ismailov discloses a flow passage (68) being constituted by a groove recessed in an outer peripheral surface of a member (Figure 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yu with the disclosures of Ismailov, providing the outer flow passage (Yu, 16) to be constituted by a groove recessed in an outer peripheral surface of the flow passage formation member (6) (Ismailov, Figure 6), in order to improve injection characteristics of the device, as disclosed by Ismailov (Column 1, lines 18-20).

    PNG
    media_image1.png
    901
    632
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 3, Yu in view of Ismailov discloses the liquid material discharge device according to claim 1, but fails to disclose a device wherein the cross-sectional area of the outer flow passage in the flow passage formation member is not more than 1/2 of the cross-sectional area of the first flow passage.
Yu discloses the general condition of dimensioning a supply passage relative to a chamber, in order to effectively meter fluid through the system (Column 5, lines 26-37). It .

Claims 1, 3-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 6,182,908), in view of Yu and Ismailov.
Regarding claim 1, Hamilton discloses a liquid material discharge device comprising:
a nozzle (18) having a discharge port (51) that is opened downwards (Figure 2), a valve seat (50) having a communication bore (53a) in communication with the discharge port (51) (Figure 2), a liquid chamber (35a) extending vertically and communicating with the communication bore (Figure 2), a needle (20) that is moved inside the liquid chamber (35a) in a reciprocating manner to open and close the communication bore of the valve seat (Column 3, lines 46-49 and Column 4, lines 49-55), and a circulation flow passage (112) through which the liquid material is supplied to the liquid chamber (Column 6, lines 44-46, The return passage communicated fluid back into the chamber)

the flow passage formation member (80) is inserted into the liquid chamber (35a) (Figure 2) in a state that the bottom opening of the outer flow passage (108) and the bottom opening of the inner flow passage (Exit of 77) are communicated with the communication bore of the valve seat (Figure 2) 
However, Hamilton fails to disclose a bottom end of the flow passage formation member contacting a top surface of the valve seat.
Yu discloses a device wherein a bottom end of a flow passage formation member (6) contacts a top surface of a valve seat (8) (Figure 2). This is accomplished by the provision of circulation apertures (71 and 72), as opposed to a communication created by fluid flowing about a corner of the formation member.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton with the disclosures of Yu, further providing the circulation structure of Yu, which includes apertures (Yu, 71 and 72), and providing a bottom end of the flow passage formation member (Hamilton, 80) to contact a top surface of the valve seat (Hamilton, 50), as the configurations were known in the art at the time of invention, and it appears that the configuration would perform equally well. Additionally, Applicant has not disclosed that the configuration is for a particular purpose, or solves a stated problem. 
Hamilton in view of Yu further discloses 
the circulation flow passage (112) is constituted by:

(ii) a second flow passage (75) that extends in a direction different from the extending direction of the needle (Figure 2, the second flow passage extends in a rightward direction), and that is communicated with the top opening (Entry of 77) of the inner flow passage (77) in the flow passage formation member (80)
(iii) the outer flow passage (105) in the flow passage formation member (80), and 	(iv) the inner flow passage (77) in the flow passage formation member (80),
the first flow passage (112) penetrates the liquid material discharge device in the direction different from the extending direction of the needle (Figure 2), wherein the needle (20) is inserted into the inner flow passage (77) (Figure 2).
However, Hamilton in view of Yu fails to disclose a device wherein the outer flow passage is constituted by a groove recessed in an outer peripheral surface of the flow passage formation member.
Ismailov discloses a flow passage (68) being constituted by a groove recessed in an outer peripheral surface of a member (Figure 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Hamilton with the disclosures of Ismailov, providing the outer flow passage (Hamilton, 105) to be constituted by a groove (Ismailov, 68) recessed in an outer peripheral surface of the flow passage formation member (Hamilton, 80) (Ismailov, Figure 6), in order to improve injection characteristics of the device, as disclosed by Ismailov (Column 1, lines 18-20).
However, Hamilton in view of Yu and Ismailov fails to disclose a device wherein a cross-sectional area of the outer flow passage in the flow passage formation member is 
Ismailov discloses the general condition of sizing the outer flow passage in order to effectively manage injection pressure (Column 8, lines 55-62). Ismailov further discloses sizing a first flow passage (16) in order to provide for a device suitable for use with a desired engine (Column 6, lines 55-57). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton in view of Yu and Ismailov to provide a device wherein a cross-sectional area of the outer flow passage in the flow passage formation member is smaller than a cross-sectional area of entire of the first flow passage such that the outer flow passage has flow resistance which is higher than flow resistance of the first flow passage, since it has been held ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
Regarding claim 3, Hamilton in view of Yu and Ismailov disclose the liquid material discharge device according to claim 1, but fails to disclose a device wherein the cross-sectional area of the outer flow passage in the flow passage formation member is not more than 1/2 of the cross-sectional area of the first flow passage.
Ismailov discloses the general condition of sizing the outer flow passage in order to effectively manage injection pressure (Column 8, lines 55-62). Ismailov further discloses sizing a first flow passage (16) in order to provide for a device suitable for use with a desired engine (Column 6, lines 55-57). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton in view of Yu and Ismailov to provide a device wherein the cross-sectional area of the outer flow passage in the flow passage formation member is not more than 1/2 of 
Regarding claim 4, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 1, the inner flow passage (77) in the flow passage formation member (80) is constituted by a penetration bore penetrating through the flow passage formation member (Figure 3), and
an outer diameter of the flow passage formation member (80) is set such that an inner wall of the liquid chamber (85) cooperates with an outer lateral surface (84, 83) of the flow passage formation member (80) to form the outer flow passage (105) as a closed flow passage (Figure 3).
Regarding claim 5, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 4, wherein the outer flow passage (105) in the flow passage formation member (80) extends around the flow passage formation member once or more in a region from an inlet to an outlet of the outer flow passage (Ismailov, Figure 6).
Regarding claim 6, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 5, wherein the outer flow passage (105) in the flow passage formation member (80) is spirally formed (Ismailov, Figure 6).
Regarding claim 7, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 1, further comprising a needle container (55) having the liquid chamber formed therein (Figure 3), and a liquid contact member (35) having the first flow passage (75) and the second flow passage (112) (Figure 3), wherein the needle container and the liquid contact member (35) are detachably fixed (Column 5, lines 22-25).
Regarding claim 8, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 7, wherein the first flow passage (75) and the second flow passage (112) are constituted by bore that extends within the liquid contact member (35) in a horizontal direction (Hamilton, Figure 3, the  first flow passage extends in a horizontally downward direction, and the second flow passage extends horizontally), and that is separated with the presence of the flow passage formation member (80), (Figure 3).
Regarding claim 16, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 1, wherein the flow passage formation member (80), includes a tube shaped wall member (Figure 3), the outer flow passage (105) being provided on an outer surface of the wall member (Figure 2) (Ismailov, Figure 6), and the inner flow passage (75) being provided on an inner surface of the wall member (Figures 2 and 3).
Regarding claim 17, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 1, wherein the outer flow passage (105) is a single flow passage (Ismailov, Figure 6) which interconnects the upper end and lower end of the flow passage formation member (Hamilton Figure 3 and Ismailov, Figure 6).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Yu and Ismailov, further in view of Boger (US 4,687,137).
Regarding claim 9, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 1, but fails to disclose a device wherein a porous member or a waterwheel member is disposed in the outer flow passage in the flow passage formation member.
Boger discloses a device wherein a porous member (36) is disposed in a flow passage.
.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, in view of Yu and Ismailov, further in view of Koike (JPS605251).
Regarding claims 10-15, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 1, but fails to disclose a system comprising a tank for storing the liquid material;
a heater for adjusting a temperature of the liquid material;
a pump for delivering the liquid material from the tank to the first flow passage or the second flow passage;
a circulation tubing line that interconnects the tank, the pump, the first flow passage, and the second flow passage; and
a controller,
wherein the liquid material kept at an adjusted temperature is supplied to the liquid chamber in a circulated manner
Or as to claim 11, wherein the pump delivers the liquid material to the first flow passage
Or as to claim 12, wherein the pump delivers the liquid material to the second flow passage
Or as to claim 13, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 10

Or as to claim 15, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 12.
Koike discloses, as to claim 10, a device comprising a tank (11) for storing the liquid material (The recitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight);
a heater (15) for adjusting a temperature of the liquid material (The recitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; The pressure device increases pressure; By the ideal gas law, temperature increases as pressure increases);
a pump (24) for delivering the liquid material from the tank to the first flow passage or the second flow passage (The recitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight);
a circulation tubing (22) line that interconnects the tank, the pump, the first flow passage, and the second flow passage; and a controller (41),
wherein the liquid material kept at an adjusted temperature is supplied to the liquid chamber in a circulated manner (Page 6, last paragraph-page 7, first paragraph)
And as to claim 11, wherein the pump delivers (24) the liquid material to the first flow passage (Page 3, line 24)
And as to claim 12, wherein the pump delivers the liquid material to the second flow passage (Page 3, line 24 and 36, The fluid flows to the second flow passage from the first flow passage, after being delivered from the pump)

And as to claim 14, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 11 (Page 5, line 23-Page 6, line 1)
And as to claim 15, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 12 (Page 5, line 23-Page 6, line 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton in view of Yu and Ismailov with the disclosures of Koike, further providing 
a tank (Koike,11) for storing the liquid material (The recitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight);
a heater (Koike, 15) for adjusting a temperature of the liquid material (The recitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; The pressure device increases pressure; By the ideal gas law, temperature increases as pressure increases);
a pump (Koike, 24) for delivering the liquid material from the tank to the first flow passage (Hamilton, 75) or the second flow passage (Hamilton, 113) (The recitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight);
a circulation tubing line (Koike,22) that interconnects the tank, the pump, the first flow passage, and the second flow passage; and a controller (Koike,41),

And as to claim 11, wherein the pump delivers (Koike,24) the liquid material to the first flow passage (Koike, Page 3, line 24)
And as to claim 12, wherein the pump delivers the liquid material to the second flow passage (Koike, Page 3, line 24 and 36, The fluid flows to the second flow passage from the first flow passage, after being delivered from the pump)
And as to claim 13, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 10 (Koike, Page 5, line 23-Page 6, line 1)
And as to claim 14, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 11 (Koike, Page 5, line 23-Page 6, line 1)
And as to claim 15, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 12 (Koike, Page 5, line 23-Page 6, line 1), in order to provide for a system that effectively balances pressure in the system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752     
                                                                                                                                                                                                   /QINGZHANG ZHOU/Primary Examiner, Art Unit 3752